    CIVIL CAUSE FOR INITIAL/PRE-MOTION CONFERENCE

BEFORE: JOAN M. AZRACK, U.S.D.J.
DATE: 2/20/2020      TIME: 12:00 PM                          TIME IN COURT: 15 min.            FILED
                                                                                               CLERK

CASE:          Signify North America Corporation et al v. Satco Products, Inc. 2/20/2020 2:57 pm
               2:19-cv-06125-JMA-SIL                                              U.S. DISTRICT COURT
                                                                                    EASTERN DISTRICT OF NEW YORK
APPEARANCES:           For Plaintiff: Thomas Davison, Natalie Clayton                    LONG ISLAND OFFICE


                       For Defendants: Julie Bookbinder, Nicholas Brown, Robert Lynn, Stephen
                                     Livington
FTR: 12:02-12:09

☒       Case called.
☒       Counsel present for all sides.
☐       Briefing schedule set.
                Moving papers served by:
                Response:
                Reply:
                • Moving party is responsible for filing the fully briefed motion on ECF and
                     providing courtesy copies to Chambers.
☐       Case to be referred to the Magistrate Judge for
☐       Jury selection and trial scheduled for
☐       A further telephone status conference is set for with Judge Azrack. Counsel for the
        plaintiff shall initiate the call and contact Chambers at 631-712-5600 when all parties are
        on the line.
☒       Other: Motion practice held in abeyance. This case is respectfully referred to Mediation.
